In re Kenner, City of; — Plaintiff(s); applying for supervisory and/or remedial writ; to the Court of Appeal, Fifth Circuit, No. 96-KW-0716; Parish of Jefferson, 24th Judicial District Court, Div. “K”, No. 96-4938; Magistrate Court For The City of Kenner, Div. “M”, No. M0816091.
Granted. Judgment of the court of appeal is vacated and set aside. Ruling of the magistrate court denying transfer to the district court is reinstated for reasons assigned by Judge DALEY in his dissent from the ruling of the court of appeal.
KNOLL, J., not on panel.